Citation Nr: 0913644	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-37 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for respiratory 
disability, claimed as due to cold exposure.

2.  Entitlement to service connection for residuals of an 
upper right leg injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1946 to December 
1947 and from July 1950 to September 1950.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

This matter was previously before the Board in September 2008 
and was remanded for further development.  After completing 
the requested development to the extent possible, a 
supplemental statement of the case, issued in March 2009, 
denied the claim, which was then returned to the Board for 
further appellate consideration.  The Board finds that the 
there has been substantial compliance with its September 2008 
remand as the Veteran was sent a letter, dated in October 
2008, requesting that he provide relevant information to VA.  
See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a 
remand is not required under Stegall v. West, 11 Vet. App. 
268 (1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).  Therefore, the Board will proceed to 
adjudicate the appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


The issue of entitlement to service connection for residuals 
of an upper right leg injury is addressed in the REMAND 
portion of the decision below and is REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The available service medical records disclose no 
findings of a respiratory disability during the Veteran's 
periods of active service.

2.  A current respiratory disability manifested many years 
after service, and has not been shown by the competent 
medical evidence of record to be etiologically related to 
service.


CONCLUSION OF LAW

Respiratory disability, claimed as due to cold exposure, was 
not incurred in or aggravated by active service, nor may it 
be presumed so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA issued VCAA notice letters to the 
Veteran dated in October 2004 and October 2008.  The letters 
informed the Veteran of what evidence was required to 
substantiate his claim for service connection and of his and 
VA's respective duties for obtaining evidence.  The October 
2008 letter also informed the Veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  The content of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  Although the notice was 
provided to the appellant after the initial adjudication, the 
case was readjudicated and a supplemental statement of the 
case was issued to the Veteran in March 2009.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a 
VCAA timing defect may be cured by the issuance of fully 
compliant notification followed by a re-adjudication of the 
claim).  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service and VA treatment and examination.  Additionally, the 
claims file contains the Veteran's statements in support of 
his claim.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The 
Veteran indicated that he has no other information or 
evidence to give to VA to substantiate his claim.  See VCAA 
Notice Response, dated in October 2008.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

In the September 2008 Board remand, it was directed that the 
Veteran be sent a letter asking him to identify the dates and 
provider of his medical treatment in Guam.  The AMC issued a 
VCAA letter to the Veteran, dated in October 2008, which 
requested this information.  In a Statement in Support of his 
claim, dated in October 2008, the Veteran responded that he 
was not able to get the information from the military on his 
hospital or infirmary treatment in Guam.  The Board notes 
that VA generally has the obligation to make as many requests 
as necessary to obtain relevant records from a Federal 
department or agency.  38 C.F.R. § 3.159(c)(2).  The 
claimant, however, must provide enough information to 
identify and locate the existing records, including 
approximate time frames and the condition for which medical 
treatment was provided.  Id. § 3.159(c)(2)(i).  Here, the 
Veteran did not identify the dates of his hospital or 
infirmary treatment in Guam.  In light of this, the Board 
finds that further development would serve no useful purpose 
and would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the Veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

In the October 2008 Statement in Support of his claim, the 
Veteran also notes that his family doctor, C.F.F., passed 
away over 30 years ago so he cannot get any information from 
this doctor.  As such, the Board finds that no further action 
is necessary.  See Soyini, 1 Vet. App. at 546.

The Board also acknowledges that the Veteran has not had a VA 
examination specifically for his service connection claim for 
respiratory disability.  The Court's decision in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient competent medical 
evidence to decide the case.  The Board concludes an 
examination is not needed for the aforementioned claim 
because, as will be discussed more thoroughly below, there is 
no evidence indicative of a relationship to service.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the Veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
The Veteran's service treatment records were absent for a 
diagnosis of a respiratory disability and the first post-
service medical findings of any respiratory disability were 
many years after service.  Additionally, no competent 
evidence has been submitted to indicate that a respiratory 
disability is associated with an established event, injury, 
or disease in service or within any applicable presumptive 
period.  Accordingly, the Board finds that it was not 
necessary to obtain a medical examination or medical opinion 
in order to decide the claim for a respiratory disability in 
this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R.  
§ 3.159(c)(4)(i).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see also 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing chronic diseases, 
including bronchiectasis).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).

Analysis

The Veteran's contends that he has a current respiratory 
disability that is due to exposure to severe cold weather 
while stationed in China in service.  The Veteran contends 
that he stood guard and loaded ships in temperatures reaching 
35 degrees below zero.  See Notice of Disagreement, received 
in April 2005.  A discharge certificate of record reflects 
that the Veteran served in North China from June 22, 1946 to 
January 22, 1947 and in the Asiatic and Pacific Theatre from 
January 28, 1947 to April 16, 1947.  

Regarding evidence of a current disability, the medical 
evidence reflects that the Veteran has been diagnosed with 
sleep apnea.  See VA history and physical/general note, dated 
in October 2003; see also VA outpatient treatment report, 
dated in April 2003 (noting a persistent dry cough).  With 
the application of the resolving reasonable doubt in favor of 
the Veteran, the Board finds that the Veteran has a current 
respiratory disability.  38 U.S.C.A. § 5107(b).

A review of the Veteran's service treatment records does not 
reveal complaints of, or findings for, a respiratory 
disability.  The reports of the Veteran's clinical entrance 
and separation examinations for his first period of active 
service revealed that his respiratory system was clinically 
evaluated as normal.  Although the report of medical history, 
dated in July 1950, reflects that the Veteran complained of 
whooping cough, it reflects that he denied shortness of 
breath, pain or pressure in the chest, and chronic cough.  
Further, the report of the Veteran's clinical entrance 
examination, dated in July 1950, indicates no significant 
abnormalities of the Veteran's lungs and chest.  It was also 
noted that a chest X-ray was normal upon entrance to the 
Veteran's second period of active service.  The report of the 
Veteran's separation examination for his second period of 
service, dated in August 1950, also reflects no significant 
abnormalities of the lungs and chest was well as a chest X-
ray that was normal.

Following service, the claims file shows no clinically 
documented complaints or treatment for a respiratory 
disability for over 50 years.  In this regard, the Board 
notes that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000);

Moreover, the Board notes that the record does not contain 
competent medical evidence, VA or private, indicating or 
linking a current respiratory disability to service.  
Accordingly, in the absence of any evidence to the contrary, 
the Board concludes that any current respiratory disability 
was not incurred in service.  Thus, the preponderance of the 
evidence of record is against a grant of service connection 
on a direct incurrence basis.  

The Board also notes that because no diagnosis of bronchitis 
was made within one year of the Veteran's service separation, 
the presumption for service connection for chronic diseases 
does not apply and service connection cannot be awarded for 
this respiratory disability on a presumptive basis.

The Board acknowledges the Veteran's contention that he 
currently has a respiratory disability that is causally 
related to active service.  See, e.g., Notice of 
Disagreement, received in April 2005.  However, the Board 
notes that the Veteran has not been shown to possess the 
requisite knowledge, training or skills needed to render a 
competent opinion as to medical causation of a respiratory 
disability.  As such, his lay opinion on this matter does not 
constitute competent medical evidence and lacks probative 
value.  Espiritu, 2 Vet. App. at 494-95.  

In conclusion, the evidence of record fails to establish an 
in-service incurrence and there is no medical evidence of a 
nexus to service.  The Board has considered the doctrine of 
giving the benefit of the doubt to the Veteran, under 38 
U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2008), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection for respiratory disability.  


ORDER

Entitlement to service connection for respiratory disability, 
claimed as due to cold exposure, is denied.


REMAND

The Veteran contends that service connection is warranted for 
residuals of an upper right leg injury.  In a Claimant 
Medical History, received in February 2007, the Veteran 
reported that the pain in his right leg began in boot camp in 
April 1946.  He also noted that the long hikes caused lots of 
pain and that the doctors took X-rays and said that the hikes 
were causing a growth on the backside of his thigh bone.  He 
further indicated that his right thigh was not crushed while 
he was in the military, but was crushed when he was 7 years 
old.  The medical evidence reveals a current diagnosis of 
status post right leg fracture, secondary arthritis right 
knee, scar.  See Report of January 2005 VA examination.

The report of the Veteran's clinical enlistment examination, 
conducted in March 1946, in conjunction with entrance to his 
first period of service, reflects that an 8-inch scar on the 
Veteran's right thigh was noted.  The clinical examination 
report otherwise reflected a normal physical examination of 
his spine and extremities (noted as including bones and 
joints, muscles, tendons, deformity, old fracture, flat foot, 
etc.).  Clinical examination conducted in December 1947, for 
discharge from the Veteran's first period of service, did not 
reference the right thigh scar on examination of the skin, 
and noted a normal physical examination of his spine and 
extremities (noted as including bones, joints, muscles, 
feet).  

Similarly, the report of medical examination conducted in 
July 1950, in conjunction with the Veteran's entrance to his 
second period of service, reflects no significant 
abnormalities of the bones/joints/muscles of the spine and 
extremities.  On a report of medical history, dated and 
signed by the Veteran in July 1950 and for the purpose of 
entrance to his second period of active duty, the Veteran was 
asked if he had ever been a patient in a hospital.  In 
response, the Veteran reported that at age 7 he had a crushed 
thigh.  He also noted Elk City, Oklahoma.  Additionally, a 
report of medical examination for the purpose of extended 
active duty, dated in August 1950, noted that the Veteran was 
disqualified for extended active duty.  It was noted that the 
Veteran had a fracture with open reduction of his femur now 
with residual symptoms.  It was further noted that the 
Veteran had quadriceps atrophy of the right leg above the 
patella (non-progressive) and a 1/4 inch shortening of his 
right extremity.  

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1132.  Based on the 
notation in the March 1946 examination report, the Board 
finds that the Veteran is not presumed sound as to a scar on 
his right thigh.  38 C.F.R. § 3.304(b).  However, as no other 
upper right leg deformity, to include an old fracture, was 
noted on the March 1946 entrance examination report, the 
Board finds that the Veteran is presumed sound as to any 
other upper right leg disability.  38 U.S.C.A. § 1111.  
Similarly, a right thigh disability was not noted on 
examination in July 1950, for entrance to his second period 
of service.  The Board acknowledges that the Veteran has 
reported a thigh injury prior to service, but that 
information standing alone does not constitute clear and 
unmistakable evidence of a pre-existing condition sufficient 
to rebut the presumption of soundness.  See VAOPGCPREC 3-2003 
(July 16, 2003) (VA's General Counsel discussed the 
requirements for rebutting the presumption of sound condition 
when entering the military under 38 U.S.C. § 1111 and 38 
C.F.R. § 3.304.  The General Counsel held that, to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (holding that 
"the government must show clear and unmistakable evidence of 
both a pre-existing condition and a lack of in-service 
aggravation to overcome the presumption of soundness for 
wartime service under section 1111")).  See also 38 C.F.R. § 
3.304(b).  

The 8-inch right thigh scar noted on examination in March 
1946, the statements by the Veteran in July 1950, and the 
clinical diagnosis in August 1950 of quadriceps atrophy of 
the right leg above the patella, with 1/4 inch shortening of 
the right extremity, raise the question of whether an upper 
right leg injury pre-existed service.  The Veteran has not 
provided information, as requested by VA in October 2008, to 
facilitate the VA in obtaining any available clinical 
evidence of medical treatment of the Veteran's crushed thigh 
when he was age 7.  As such, the Board finds that a competent 
clinical opinion as to etiology of current right leg 
disability would be useful in adjudicating the appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Forward the Veteran's claims folder 
to an appropriate VA physician (or 
similarly qualified medical professional 
capable of providing competent medical 
evidence) for review to determine whether 
his current upper right leg disability is 
etiologically related to his military 
service.  

Regarding the upper right leg disability, 
the VA clinician should opine as to 
whether it is at least as likely as not 
(50 percent or greater) that the 
Veteran's currently diagnosed status post 
right leg fracture, secondary arthritis 
of the right knee, began during the 
Veteran's first and/or second period of 
active service or is related to any 
incident of service, or if arthritis (if 
any) was manifested to a compensable 
degree within 1 year of service.  The VA 
clinician should also opine as to 
whether, based on the clinical evidence 
of record, it is unmistakeable that the 
Veteran's currently diagnosed status post 
right leg fracture pre-existed service.

Additionally, the VA clinician should 
opine as to whether it is at least as 
likely as not (50 percent or greater) 
that the pre-existing upper right thigh 
scar, and/or residuals of the right leg 
fracture (if the right leg fracture is 
deemed by the examiner to have pre-
existed service), permanently increased 
in severity during any period of active 
service.  If the examiner finds that 
there was a measureable increase in 
severity of the right thigh scar and or 
fracture, the examiner should also opine 
as to whether such increase was due to 
the natural progression of the 
disability.

The clinician is requested to provide a 
thorough rationale for all opinions 
expressed, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician should review the Veteran's 
claims folder and this fact should be 
noted in the accompanying medical report.  
The VA clinician is asked to comment on 
and reconcile the pertinent complaints 
and findings noted in the July 1950 
medical examination and corresponding 
report of medical history, and the report 
of medical examination, dated 
approximately 1 month later in August 
1950.

If additional examination of the Veteran 
is deemed necessary, schedule the Veteran 
for an appropriate VA examination at the 
closest VA facility and perform all 
necessary tests.

2.  Thereafter, readjudicate the issue on 
appeal of entitlement to service 
connection for residuals of an upper 
right leg injury.  If the benefit sought 
is not granted, issue a supplemental 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


